Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 6-15-22 and this office action is a final rejection.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4-8 and 10-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,782,948 to Harwood et al. in view of U.S. Patent No. 6,105,309 to Takayanagi.
Referring to claim 1, Harwood et al. discloses a system for growing a plurality of plants comprising, a trough – at 90, for supporting a nutrient solution – see figure 9A, an opaque flexible sheet – at 10 – see column 5 line 63 to column 6 line 29 detailing a flexible material and – see column 6 lines 60-64 detailing parts of the sheet being made of opaque material such as metal, having a plurality of apertures therein for supporting the plants – see apertures at 20 in figures 2-3, and a roller – at 44,46, for reversibly unrolling the flexible sheet parallel to the trough – see figures 1, 4A,5,6A, and positioned relative to the trough so that when the flexible sheet is unrolled the flexible sheet substantially covers at least a portion of at least one of the troughs – see figures 6A,8,9A, with each aperture above the trough – see figures 8,9A, and sufficiently close to the at least one trough that roots of a plant that is supported by each aperture are at least partly disposed to the nutrient solution – see figures 8,9A. Harwood et al. does not disclose a plurality of substantially parallel troughs supporting a nutrient solution and the roots of the plant are at least partly immersed in the nutrient solution. Takayanagi does disclose a plurality of substantially parallel troughs – at 1, supporting a nutrient solution – see figures 1,9,11,12A,13 and column 8 lines 1-21, and the roots of the plant are at least partly immersed in the nutrient solution – see column 8 lines 1-21. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. and add the plurality of troughs of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired. Harwood et al. as modified by Takayanagi further discloses the sheet – at 81-88 of Takayanagi, associated with one or more troughs of the plurality of troughs – at 1 – see figures 9-13 of Takayanagi, the sheet for supporting the plants – see figures 9-13 of Takayanagi, and including a plurality of apertures therein – see at 12,43, each aperture through which one or more of the plants extends – see figures 9-13 of Takayanagi and 
Referring to claim 4, Harwood et al. as modified by Takayanagi further discloses a mechanical harvester – see cutting device detailed in column 4 lines 54-67 of Harwood et al., adapted to be positioned adjacent to the roller – see figure 6a and column 4 lines 54-67 of Harwood et al., for harvesting the plants as the flexible sheet is rolled onto the roller – at 44,46,62 – see figures 4A,5,6A and column 4 lines 54-67 of Harwood et al.
Referring to claim 5, Harwood et al. discloses a system for growing a plurality of plants, comprising, at least one trough – at 90, for supporting a nutrient solution – see figure 9A, for each at least one trough, an opaque flexible sheet – at 10 – see column 5 line 63 to column 6 line 29 detailing a flexible material and – see column 6 lines 60-64 detailing parts of the sheet being made of opaque material such as metal, having a plurality of apertures therein for supporting the plants – see apertures 20 in figures 2-3, a roller – at 44,46, for reversibly unrolling the opaque flexible sheet parallel to the at least one trough – see figures 1,4A,5,6A, and positioned relative to the at least one trough so that when the opaque flexible sheet is unrolled the opaque flexible sheet substantially covers at least a portion of the at least one trough – see figures 6A,8,9A, with each of the apertures above the at least one trough – see figures 8,9A, and sufficiently close to the at least one trough, such that roots of the plants extend through each of the apertures to be at least partly exposed to the nutrient solution – see figures 8,9A. Harwood et al. does not disclose the at least one trough including a plurality of channels for supporting the nutrient solution and the roots of the plants are at least partly immersed in the nutrient solution. Takayanagi does disclose the at least one trough – at 1,10, including a plurality of channels – at 1, for supporting the nutrient solution – see figures 1,9,11,12A,13 and column 8 lines 1-21, and the roots of the plants are at least partly immersed in the nutrient solution – see column 8 lines 1-21 and the sheet – at 81-88, having a plurality of apertures – at 12,43, through which plants extend – see figures 9-13. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. and add the plurality of channels of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired.
Referring to claim 6, Harwood et al. as modified by Takayanagi further discloses the at least one trough includes a corrugated sheet – at 10 of Takayanagi, including a plurality of corrugations which define the plurality of channels of the at least one trough – see at 1,10 with item 10 defining the top of the channels as seen in figures 1,9,11,12A,13 of Takayanagi. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. and add the plurality of channels of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired.
Referring to claim 7, Harwood et al. as modified by Takayanagi further discloses the corrugations are of a depth to enable temperature regulation and stability of the nutrient solution – see figures 1,9,11,12A,13 of Takayanagi where the device of Harwood et al. as modified by Takayanagi is at least capable of performing these functional/intended use limitations in the claim in that the corrugations disclosed in Takayanagi allow for the nutrient solution to be maintained in the channel and therefore facilitate regulation of temperature so as to make the solution stable for repeated use.
Referring to claim 8, Harwood et al. as modified by Takayanagi does not disclose the depth is approximately 4 cm to approximately 20 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and make the corrugation depth any desired dimensions including the claimed 4cm to 20cm, so as to yield the predictable result of securing the plant to the trough so that the plant is properly exposed to the nutrient solution as desired. 
Referring to claim 10, Harwood et al. as modified by Takayanagi further discloses the at least one trough is inclined – see the sidewalls of 90 in figure 9A of Harwood et al. and – see the sidewalls of 1 in figure 1 of Takayanagi.
Referring to claim 11, Harwood et al. as modified by Takayanagi does not disclose the at least one trough is inclined at approximately 3 to approximately 5 degrees with respect to the horizontal. However, it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and make the trough incline any desired value including the claimed 3 to 5 degrees, so as to yield the predictable result of ensuring the trough is of sufficient size to hold the required amount of nutrient solution while maintaining the level of solution in the trough as desired. 
Referring to claim 12, Harwood et al. as modified by Takayanagi further discloses the at least one trough includes a plurality of troughs – see at 1 in figure 1 of Takayanagi. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. and add the plurality of troughs of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired.
Referring to claim 13, Harwood et al. as modified by Takayanagi further discloses the plurality of troughs are arranged substantially parallel to each other – see at 1 in figure 1 of Takayanagi. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. and add the plurality of troughs of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired.
Referring to claim 14, Harwood et al. as modified by Takayanagi further discloses a method of growing a plurality of plants, comprising the steps of, placing a nutrient solution in a  trough – at 90 in figure 9A, spreading a flexible opaque sheet – see at 10 – see column 5 line 63 to column 6 line 29 detailing a flexible material and – see column 6 lines 60-64 detailing parts of the sheet being made of opaque material such as metal and – see figures 4A,5,6A detailing spreading of the sheet via items 40-68, associated with one or more troughs of the plurality of troughs – see figures 8,9A, the sheet includes a plurality of apertures – at 20, for supporting the plants – see figures 2-3, above at least one of the troughs – see figures 8,9A, so that each the aperture is above a respective trough – see figures 8,9A, and inserting each of the plants in a respective one of the apertures – see figures 2-3, so that the one plant is supported by the respective aperture and extends at least partly through the apertures with roots of the one plant at least partly exposed to the nutrient solution – see figures 4,8,9A. Harwood et al. does not disclose a plurality of substantially parallel troughs with a nutrient solution in the troughs with the roots of the plant at least partly immersed in the nutrient solution. Takayanagi does disclose a plurality of substantially parallel troughs – see at 1 in figures 1,9,11,12A,13, with a nutrient solution in the troughs – see column 8 lines 1-21, and the roots of the plants are at least partly immersed in the nutrient solution – see column 8 lines 1-21. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Harwood et al. and add the plurality of troughs of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired. Harwood et al. as modified by Takayanagi further discloses 
Referring to claim 15, Harwood et al. as modified by Takayanagi further discloses withdrawing the sheet – at 10, from above at least one of the troughs in a direction substantially parallel to the at least one trough – see via items 40-68 in figures 1,4,8,9A of Harwood et al., while withdrawing at least a portion of each plant from the respective aperture thereof – see cutter detailed in column 4 lines 54-67, when the each plant reaches an end of the trough – see figures 4,8,9A where the plants are at least at the right and left laterals ends of the trough – at 90, wherein the roots of the plant have been at least partly immersed in the nutrient solution – see figures 1,9,11,12A,13, and column 8 lines 1-21 of Takayanagi. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Harwood et al. and add the plurality of troughs of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired. 
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harwood et al. as modified by Takayanagi as applied to claim 1 above, and further in view of U.S. Patent No. 5,042,196 to Lukawski.
Referring to claim 2, Harwood et al. as modified by Takayanagi further discloses the plurality of troughs – at 1, are made of a substantially rigid sheet – see column 7 lines 15-20 of Takayanagi. Harwood et al. as modified by Takayanagi does not disclose each of the plurality of troughs are corrugations of a substantially rigid sheet. Lukawski does disclose each of the plurality of troughs – at 49,50, are corrugations of a substantially rigid sheet – see figure 3 and column 7 lines 15-20. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and add the troughs being corrugations as disclosed by Lukawski, so as to yield the predictable result of making the device easier to assemble.
Referring to claim 3, Harwood et al. as modified by Takayanagi and Lukawski does not disclose the substantially rigid sheet is a polymer-coated metal sheet. However, it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and Lukawski and make the sheet out of any suitable material including the claimed polymer-coated metal material, so as to yield the predictable result of making the sheet both flexible and durable for repeated use. 

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 6-15-22 obviates the 35 U.S.C. 112 2nd paragraph rejections of claim 9 detailed in the last office action dated 2-16-22.
	Regarding the prior art rejections of claim 1, the Harwood et al. reference US 8782948 discloses the claimed apertures as seen at item 20 in figures 1-2 where apertures are formed – at 20 when the plant is growing and having portions of the plant both extending above and below the sheet and therefore providing for an aperture through the sheet as seen in figures 5,8,9A, and the sheet provides support for the plants as seen in figures 1-9A with the sheet contacting and orienting the plants and therefore providing support for the plants. Further, the Takayanagi reference US 6105309 discloses the claimed troughs – at 1 in figures 9-13. Therefore the combination of these references discloses the claimed invention as detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 2-8 and 10-15, applicant relies on the same arguments with respect to claim 1 discussed earlier.  

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643